           Case 2:18-cv-02394-APG-VCF Document 207 Filed 06/23/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 EDWARD GEORGE,                                           Case No.: 2:18-cv-02394-APG-VCF

 4           Plaintiff                                    Order Administratively Closing Case

 5 v.

 6 BIOMET INC., et al.,

 7           Defendants

 8          The parties have settled this case. ECF Nos. 202, 206. They filed a stipulation to extend

 9 the deadline to file a stipulation of dismissal until February 26, 2021 to allow time for the

10 settlement payment to be made. ECF No. 206. I decline to extend the deadline and instead I will

11 administratively close this case. If the settlement is not completed in full as contemplated, any

12 party may move to reopen the case.

13          I THEREFORE ORDER the clerk of court is instructed to administratively close this

14 case.

15          DATED this 23rd day of June, 2020.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
